NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIWU WEI,                                       No.    14-73536

                Petitioner,                     Agency No. A087-892-805

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Xiwu Wei, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Wei’s inconsistent testimony about filing a complaint with authorities in

Beijing, material omissions in Wei’s and his wife’s declarations, and Wei’s

changing testimony as to the nature of travel restrictions imposed as a condition of

his release from detention. See id. at 1048 (adverse credibility determination was

reasonable under the “totality of the circumstances”). Wei’s explanations do not

compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In

the absence of credible testimony, in this case, Wei’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Wei’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and the record does not otherwise compel the

conclusion that it is more likely than not he would be tortured if returned to

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.

                                          2                                      14-73536